Action for an accounting based on a claimed joint venture. Judgment dismissing the complaint on the merits unanimously affirmed, with costs. The trial court found there was a joint venture but that plaintiffs had abandoned it and were not thereafter entitled to recover. The documentary evidence, some of which plaintiff Isidore Fine created, establishes that the relationship of defendant William B. Linder to the transaction was that of a creditor.- This conclusion is fortified by the testimony of disinterested witnesses. Moreover, if William B. Linder was obligated, as plaintiffs claim, to advance moneys, as an investor, to the extent which they assert, repayments by the corporation of advances by him would not have been made by checks of the corporation, signed by plaintiff Isidore Fine as president. The finding to the contrary — that there was a joint venture ■ — is reversed. Present — Carswell, Acting P. J., Johnston, Adel, Lewis and Aldrich, JJ.